ORDER This matter coming before the Supreme Court after disciplinary proceedings conducted pursuant to NMSA 1978, Rules Governing Discipline (Repl.Pamp.1985), the Disciplinary Board being represented by its Deputy Chief Counsel, and Samuel M. Laughlin, Jr. (Laughlin) being represented by counsel, and the Court having reviewed the file and being otherwise fully advised in the premises finds that: 1. Laughlin has engaged in conduct that adversely reflects upon his fitness to practice law in violation of NMSA 1978, Code of Prof. Resp., Rule 1-102(A)(6) (Repl.Pamp.1985); 2. Laughlin has neglected a legal matter entrusted to him in violation of NMSA 1978, Code of Prof.Resp. Rule 6-101(A)(3) (Repl.Pamp.1985); 3. Laughlin has engaged in conduct involving dishonesty or misrepresentation in violation of NMSA 1978, Code of Prof. Resp. Rule 1-102(A)(4) (Repl.Pamp.1985); and 4. Laughlin failed to give his full cooperation and assistance to counsel for the Disciplinary Board in violation of NMSA 1978, Code of Prof.Resp. Rule 1-101(C) (Repl.Pamp.1985). IT IS THEREFORE ORDERED that Samuel M. Laughlin, Jr. be and hereby is suspended from the practice of law for a period of one (1) year pursuant to NMSA 1978, Rules Governing Discipline, Rule 11(a)(2) (Repl.Pamp.1985) commencing on September 3, 1986. IT IS FURTHER ORDERED that such suspension be and hereby is deferred upon the following conditions: 1. That Laughlin remain temperate and continue treatment for his alcoholism, including active and regular attendance in an Alcoholics Anonymous or similar program, with a minimum attendance of one meeting per week; 2. that Laughlin be employed as an associate attorney with Attorney R.E. Richards (Richards), and work under the direction and supervision of R.E. Richards, Esq.; 3. that Laughlin not engage in the practice of law as a sole practioner; 4. that Richards, provide Laughlin with instruction concerning the proper handling of a trust account, docket control, and general office accounting procedures; 5. that Richards, certify to, counsel for the Disciplinary Board that such instruction has been provided; 6. that Richards,, notify by written report at least every two (2) months to the Chief Bar Counsel as to Laughlin’s temperance and general work performance; 7. that Richards, report to the Chief Bar Counsel immediately in the event that Laughlin should fail to remain temperate or as to any matter reflecting adversely upon Laughlin’s ability to practice law or as to any violation of any disciplinary rule by Laughlin; 8. that Laughlin take and receive a passing grade on the next Multi-State Professional Responsibility Examination given in New Mexico. IT IS FURTHER ORDERED that this Order shall be published in the State Bar of New Mexico News and Views and in the New Mexico Reports. Costs of this action in the amount of $846.65 are assessed against Laughlin and are to be paid to the Disciplinary Board office no later than February 28, 1987. IT IS SO ORDERED. WILLIAM RIORDAN, Chief Justice DAN SOSA, Jr., Senior Justice WILLIAM R. FEDERICI, Justice HARRY E. STOWERS, Jr., Justice MARY C. WALTERS, Justice